DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I (claims 1-31) with species, detected molecule, b. ribonucleic acid (RNA); TIDE-associated gene, combination of a.-h.; further comprising step, b. administering to the subject treatment; and administered inhibitor, b. PD1 inhibitor in the reply filed on January 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 1-20 and 22-45 are pending.
	Claims 23, 25 and 32-35, drawn to non-elected species and non-elected inventions are withdrawn from examination.
	Claim 21 has been cancelled.
	Claim 1 has been amended.
	Claims 36-45 have been added.
	Claims 1-20, 22, 24, 26-31 and 36-45 are examined on the merits with species, detected molecule, b. ribonucleic acid (RNA); TIDE-associated gene, combination of a.-h.; further 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20, 22, 24, 26-31 and 36-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims read on a method of determining whether inhibition of programmed cell death protein 1 (PD1) in a subject with neoplasia will result in clinical benefit in the subject comprising several steps including administering to said PD1 inhibitor thereby treating the neoplasia.  The Specification states “[s]uitable PD1 inhibitors include pembrolizumab and nivolumab”, see page 6, 2nd paragraph; and page 39, line 2. However, as the claims currently 
Claims reading broadly on a PD1 inhibitor encompass a number of species within a genus.  The claims and specification fail to provide support for the genus except for the PD1 antibody and specifically antibody inhibitors, pembrolizumab and nivolumab cited in claim 24.  However, as the majority of claims are written, PD1 inhibitors read on drugs and compounds yet to discovered and characterized.  The art provides that many agents are labeled as PD1 inhibitors and designated for particular cancers, some with proven designated activity and some not, see Iams et al. (My Cancer Genome, pages 1-5, November 24, 2015) and Wang et al. (Journal of Medicinal Chemistry 62: 1715-1730, 2019).   Applicants are not in possession of an innumerable set of agents as the claims 1, 10, 20, 22 and 43 read on.
All of these claims embrace a plethora of molecules.  Applicants’ claims embody a host of molecules that range in structure and conformation and may not function in the manner required. 
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).  Adequate written Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.
	Furthermore,  In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.   The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
At the time the application was filed it is reasonable to conclude that Applicant did not have possession of the entire genus as embraced by the claims.  Therefore, the specification necessarily fails to describe a "representative number" of such species.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."
 There is insufficient to support the generic claims as provided by the Written
Description Training Materials, Revision 1 published in the March 25, 2008,
Supplementary Examination Guidelines published in the February 9, 2011, Federal
Register 76(27): 7162-7175 and

The full breadth of the claims does not meet the written description provision of
35 U.S.C. 112, first paragraph.

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  On line 2 of claims 22 and 29, the recitation, “the antibody fragment” is cited. It is not
clear what part of the fragment binds specifically to the target molecule. Applicants may
obviate this rejection by deleting the said recitation and replacing it with the phrase,
antigen binding fragment thereof. Applicants are requested to clarify the metes and bounds of the claims.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-5, 7-10, 12-20, 22, 24, 26-31 and 36-45 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bagaev et al, US 2018/0357378 A1 (effectively filed June 13, 2017).  Bagaev discloses a method for generating a molecular-functional (MF) profile for an individual comprising obtaining RNA expression data from said individual’s biological sample comprising those with cancer and not, see page 1, sections 0010 and 0011; and Biological Samples beginning on page 18, section 0174.  Non-vascularized biological samples are from those individuals that do not have cancer (non-cancerous), whereas vascularized and inflamed samples reference cancer or tumor samples , see section page 16, sections 0153 and 0154; page 17, section 0159;  section 0184.  Biological samples may comprise a fluid, such as whole blood, blood serum or blood plasma, see page 18, section 0175.
The biological samples are assayed for the level of nucleic acid encoding a gene using a number of conventional methods including total RNA sequencing and reverse transcriptase-PCR (RT-PCR), see page 20, sections 0187, 0188, 0191; and page 22, section 0205.  These samples include those from the tumor microenvironment, as well as infiltrate, see section 0165 page 19, sections 0179-0184.  Nucleic acids expressed in the samples are compared and contrasted with genetic data from samples from subjects that do not have cancer and evaluated for expression levels, see page 20, sections 0188-0190; and page 21, section 0199.
	The modules or biomarkers assayed for gene expression data within a MF profile may comprise transforming growth factor beta-1 (TGF1), serine proteinase inhibitor (serpin) Family B Member 9 (SERPINB9), prolyl endopeptidase (FAP), vascular endothelial growth factor A (VEGFA), angiopoietin 2 (ANGPT2), interferon gamma (IFN) and cluster of differentiation 274 (CD274), see page 24, section 0220; page 27, section 0224; page 28, sections 0027 and 0229; and Claims 1, 6, 8, 13 and 16 . These are all tumor immune dysfunction and exclusion (TIDE)-associated genes. “[T]he model described herein enables the study of the structural-function composition of a particular patient’s tumor and/or cancerous cells and also allows the comparison of the same across different patients and groups of patients”, see section 0165. The information the expression of these molecules provide can be stored in a database and “…may be used to perform any of the techniques described herein related to determining whether a subject is likely to respond positively or not likely to respond positively to an immune checkpoint blockade therapy”, see page 35, section 0315.  The “[m]ethods and compositions for characterization of cancers…may be applied to any cancer…” or tumor including exemplary 
	Biological samples reflective of MFs are assayed before, after and during a course of treatment, whereby correlating and evaluating the efficacy of a cancer treatment, see page 42, page 0395.  
	Combination therapy can be implemented based on MF profiles including PD-1 inhibitors (nivolumab and pembrolizumab) and additional anti-cancer treatments such as chemotherapy (dacarbazine, temozolomide, cisplatin, carboplatin), radiation therapy, see page 46, sections 0432, 0434, 0436 and 0440.
	Applicants' claims recite wherein clauses, which are not given weight because the
simply express the intended result after the assessment of the RNA that corresponds to a particular marker(s) and comparison of said marker(s) between different samples, which is taught in Bagaev.  Hence, the prior art reads on the claims, see MPEP 2111.01 [R-3]. Moreover, the wherein clauses do not recite any active method steps, but simply states a characterization or conclusion of the results of those steps.

11.	Claim(s) 1-20, 22, 24, 26-31, 36-38, 40-45 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Regev et al, US 2020/0157633 A1 (effectively filed December 6, 2017).  Regev teaches methods for detecting and modulating novel gene signatures for treatment and prognosis of cancer such as colorectal cancers, lung cancers, melanoma for example, see section 0266.  The novel gene signatures predict overall survival in cancer and can be targeted therapeutically”, see abstract; and page 1, section 0008.    
Immune checkpoint inhibitor resistance (ICR) gene signatures comprising one or more genes such as CD274, SERPINB9, TGF-1, FAP, IFNG, VEGFA and MAN2A1 are detected using assays such as single cell RNA sequencing and RT-PCR, see page 5, section 0022; page 7, section 0036; page 19, section 0145; page 20, section 0150; page 57, Table S4, 7th column; page 66, Table S5, 3rd column; page 72; page 87, last column; page 148, section 0523; and page 154, Table S3, last row. Once the expression of an ICR gene signature(s) or exclusion signature(s) is detected in an individual’s tumor before anticancer treatment based on the signature(s) not detected or below a reference level, see page 6, sentence bridging the two columns; page 18, sections 0139 and 0140; page 19, sections 0142 and 0143. The treatment may be immunotherapy comprising a check point inhibitor, such as anti-PD1 therapy in combination therapy, see page 6, section 0025.
	The gene signature is detecting in tumor samples including tumor infiltrating lymphocytes (TILs), as well as blood at different times points (i.e. before and after treatment), see page 33, sections 0239-0243.  These signatures are also compared with reference levels, see section 0024; sections 0048 and 0049; and sections 0071.
	Regev discloses the “…cancer cell-autonomous ICR programs identified by scRNA-Seq predict clinical response (per RECIST criteria) and progression-free survival, see page 54, section 0430-0433; and page 55, section 0438.
Applicants' claims recite wherein clauses, which are not given weight because the
simply express the intended result after the assessment of the RNA that corresponds to a particular marker(s) and comparison of said marker(s) between different samples, which is taught in Regev.  Hence, the prior art reads on the claims, see MPEP 2111.01 [R-3]. Moreover, .

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-20, 22, 24, 26-31 and 36-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al, US 2018/0357378 A1 (effectively filed June 13, 2017), and further in view of Regev et al, US 2020/0157633 A1 (effectively filed December 6, 2017) and
Eisenhauer et al. (European Journal of Cancer 45: 228-247, 2009).  Bagaev discloses a method for generating a molecular-functional (MF) profile for an individual comprising obtaining RNA expression data from said individual’s biological sample comprising those with cancer and not, see page 1, sections 0010 and 0011; and Biological Samples beginning on page 18, section 0174.  Non-vascularized biological samples are from those individuals that do not have cancer (non-
	The biological samples are assayed for the level of nucleic acid encoding a gene using a number of conventional methods including total RNA sequencing and reverse transcriptase-PCR (RT-PCR), see page 20, sections 0187, 0188, 0191; and page 22, section 0205.  These samples include those from the tumor microenvironment, as well as infiltrate, see section 0165 page 19, sections 0179-0184.  Nucleic acids expressed in the samples are compared and contrasted with genetic data from samples from subjects that do not have cancer and evaluated for expression levels, see page 20, sections 0188-0190; and page 21, section 0199.
	The modules or biomarkers assayed for gene expression data within a MF profile may comprise transforming growth factor beta-1 (TGF1), serine proteinase inhibitor (serpin) Family B Member 9 (SERPINB9), prolyl endopeptidase (FAP), vascular endothelial growth factor A (VEGFA), angiopoietin 2 (ANGPT2), interferon gamma (IFN) and cluster of differentiation 274 (CD274), see page 24, section 0220; page 27, section 0224; page 28, sections 0027 and 0229; and Claims 1, 6, 8, 13 and 16 . These are all tumor immune dysfunction and exclusion (TIDE)-associated genes. “[T]he model described herein enables the study of the structural-function composition of a particular patient’s tumor and/or cancerous cells and also allows the comparison of the same across different patients and groups of patients”, see section 0165. The information the expression of these molecules provide can be stored in a database and “…may be used to perform any of the techniques described herein related to determining whether a 
	Biological samples reflective of MFs are assayed before, after and during a course of treatment, whereby correlating and evaluating the efficacy of a cancer treatment, see page 42, page 0395.  
	Combination therapy can be implemented based on MF profiles including PD-1 inhibitors (nivolumab and pembrolizumab) and additional anti-cancer treatments such as chemotherapy (dacarbazine, temozolomide, cisplatin, carboplatin), radiation therapy, see page 46, sections 0432, 0434, 0436 and 0440.
Applicants' claims recite wherein clauses, which are not given weight because the
simply express the intended result after the assessment of the RNA that corresponds to a particular marker(s) and comparison of said marker(s) between different samples, which is taught in Bagaev.  Hence, the prior art reads on the claims, see MPEP 2111.01 [R-3]. Moreover, the wherein clauses do not recite any active method steps, but simply states a characterization or conclusion of the results of those steps.
	Bagaev does not teach the claimed method, wherein alpha-mannosidase 2 (MAN2A1) was assessed and the clinical benefit is assessed as defined by response evaluation criteria in solid tumors (RECIST), or long-term survival in spite of disease progression or response as defined by immune-related response criteria (irRC).
th column; page 66, Table S5, 3rd column; page 72; page 87, last column; page 148, section 0523; and page 154, Table S3, last row. The expression of an ICR gene signature(s) or exclusion signature(s) is detected in an individual’s tumor before anticancer treatment based on the signature(s) not detected or below a reference level, see page 6, sentence bridging the two columns; page 18, sections 0139 and 0140; page 19, sections 0142 and 0143. 
Moreover, Eisenhauer teaches response evaluation criteria for solid tumors, as well as response criteria and response categories, complete response (CR), partial response (PR), stable disease (SD) and progressive disease (PD), see entire document and specifically section 4.3 beginning on page 232.  Once cancer therapy has commenced, a clinical review of said therapy is considered via RECIST, see entire document.  This response assessment is based on changes in tumor size, lesion size (target and non-target regions), lymph node pathology, anatomical radiological imaging and tumour burden, see entire document. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references to modify the teachings of Bagaev in order to include biomarkers that may impact ICR and track the progression of disease, see entire references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that assessing all candidate biomarkers that may impact ICR is readily and reproducible implemented.  One of ordinary skill in the art would have been .

15.	Claims 1-20, 22, 24, 26-31 and 36-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al, US 2020/0157633 A1 (effectively filed December 6, 2017), and further in view of Bagaev et al, US 2018/0357378 A1 (effectively filed June 13, 2017).  Regev teaches methods for detecting and modulating novel gene signatures treatment and prognosis of cancer such as colorectal cancers, lung cancers, melanoma for example, see section 0266.  The novel gene signatures predict overall survival in cancer and can be targeted therapeutically”, see abstract; and page 1, section 0008.    
	Immune checkpoint inhibitor resistance (ICR) gene signatures comprising one or more genes such as CD274, SERPINB9, transforming growth factor beta-1 (TGF-1), FAP, IFNG, VEGFA and MAN2A1 are detected using assays such as single cell RNA sequencing and RT-PCR, see page 5, section 0022; page 7, section 0036; page 19, section 0145; page 20, section 0150; page 57, Table S4, 7th column; page 66, Table S5, 3rd column; page 72; page 87, last column; page 148, section 0523; and page 154, Table S3, last row.  These are all tumor immune dysfunction and exclusion (TIDE)-associated genes. Once the expression of an ICR gene signature(s) or exclusion signature(s) is detected in an individual’s tumor before anticancer treatment based on the signature(s) not detected or below a reference level, see page 6, sentence bridging the two 
	The gene signature is detecting in tumor samples including tumor infiltrating lymphocytes (TILs), as well as blood at different times points (i.e. before and after treatment), see page 33, sections 0239-0243.  These signatures are also compared with reference levels, see section 0024; sections 0048 and 0049; and sections 0071.
	Regev teaches the “…cancer cell-autonomous ICR programs identified by scRNA-Seq predict clinical response (per RECIST criteria) and progression-free survival, see page 54, section 0430-0433; and page 55, section 0438.
Applicants' claims recite wherein clauses, which are not given weight because the
simply express the intended result after the assessment of the RNA that corresponds to a particular marker(s) and comparison of said marker(s) between different samples, which is taught in Regev.  Hence, the prior art reads on the claims, see MPEP 2111.01 [R-3]. Moreover, the wherein clauses do not recite any active method steps, but simply states a characterization or conclusion of the results of those steps.
Regev does not teach the ICR gene signature includes angiopoietin 2 (ANGPT2).  
However, Bagaev teaches a method for generating a molecular-functional (MF) profile for an individual comprising obtaining RNA expression data from said individual’s biological sample comprising those with cancer and not, see page 1, sections 0010 and 0011; and Biological Samples beginning on page 18, section 0174.  Modules or biomarkers assayed for gene expression data within a MF profile may comprise transforming growth factor beta-1 (TGF1), ) and cluster of differentiation 274 (CD274), see page 24, section 0220; page 27, section 0224; page 28, sections 0027 and 0229; and Claims 1, 6, 8, 13 and 16. The information the expression of these molecules provide can be stored in a database and “…may be used to perform any of the techniques described herein related to determining whether a subject is likely to respond positively or not likely to respond positively to an immune checkpoint blockade therapy”, see page 35, section 0315.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references to modify the teachings of Regev to include all associated biomarkers that may impact ICR, see entire references.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that assessing all candidate biomarkers that may impact ICR is readily and reproducible implemented.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that clinical decisions regarding candidate biomarker(s) expression is essential to managing treatment, determining whether or not a treatment is effective and criteria for assessing response is available with guidelines so clinicians can follow to arrive at best possible treatment modalities, see all the references.



Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	-  Jiang et al., Signatures of T cell dysfunction and exclusion predict cancer immunotherapy response.  NATURE MEDICINE 24: 1550-1558, OCTOBER 2018.

17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



10 March 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643